Case 1:19-cv-04291-RLY-TAB Document 57 Filed 06/17/20 Page 1 of 5 PageID #: 475




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

MICHELLE FITZGERALD,                                   )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-04291-RLY-TAB
                                                       )
RONCALLI HIGH SCHOOL, INC.,                            )
ROMAN CATHOLIC ARCHDIOCESE OF                          )
INDIANAPOLIS, INC.,                                    )
                                                       )
                               Defendants.             )


                   ORDER ON DEFENDANTS' MOTION TO BIFURCATE

 I.     Introduction

        Defendants have filed a motion to bifurcate discovery [Filing No. 43], seeking to limit

 initial discovery in this matter to the issue of the applicability of the "ministerial exception,"

 which provides First Amendment safeguards to religious groups. This Court recently dealt with

 this precise issue in the related case of Starkey v. Roman Catholic Archdiocese of Indianapolis,

 Inc., No. 1:19-cv-03153-RLY-TAB, 2019 WL 7019362 (S.D. Ind. Dec. 20, 2019). While a

 different case with slightly different facts, the parties raise nearly identical arguments as those

 raised in Starkey. The result remains the same: though the question of whether to order

 bifurcation is a close call and within the Court's discretion, this litigation will proceed most

 expeditiously by moving forward with full discovery. Accordingly, Defendants' motion to

 bifurcate discovery [Filing No. 43] is denied.
Case 1:19-cv-04291-RLY-TAB Document 57 Filed 06/17/20 Page 2 of 5 PageID #: 476




 II.    Discussion

        Earlier in this case, Defendants filed a motion to stay the proceedings pending anticipated

 U.S. Supreme Court rulings that potentially could be controlling. [Filing No. 17.] On June 15,

 2020, the Supreme Court handed down an opinion, Bostock v. Clayton County, No. 17-1618, __

 U.S. __, __ S. Ct. __, 2020 WL 3146686 (June 15, 2020), which ruled on those exact cases

 Defendants cited in their earlier motion. The Supreme Court held in Bostock that an employer

 violates Title VII by firing an individual for being homosexual or transgender. Id. at __,

 __ S. Ct. at __, 2020 WL 3146686, at *3 ("An employer who fires an individual for being

 homosexual or transgender fires that person for traits or actions it would not have questioned in

 members of a different sex. Sex plays a necessary and undisguisable role in the decision, exactly

 what Title VII forbids."). The Court concluded that Title VII's message is clear: "An individual's

 homosexuality or transgender status is not relevant to employment decisions. That's because it is

 impossible to discriminate against a person for being homosexual or transgender without

 discriminating against that individual based on sex." Id. at __, __ S. Ct. __, __, 2020 WL

 3146686, at *7.

        This Court denied Defendants' motion to stay when Bostock was still pending and noted

 that the motion "mirrors a motion to stay filed in a strikingly similar case, Starkey[.]" [Filing No.

 31.] Now, the Court is once again denying Defendants' attempt to limit discovery. This time,

 Defendants have filed a motion to bifurcate discovery, requesting that the Court limit discovery

 to determine whether Plaintiff Michelle Fitzgerald was performing ministerial duties within the

 scope of the ministerial exception. [Filing No. 43.] Defendants contend that application of the

 ministerial exception would be dispositive of all claims and that bifurcation is the standard

 practice in these types of cases. [Filing No. 44, at ECF p. 11.] In addition, Defendants argue



                                                  2
Case 1:19-cv-04291-RLY-TAB Document 57 Filed 06/17/20 Page 3 of 5 PageID #: 477




 that bifurcation would avoid prejudice to Defendants' constitutional rights, prevent the Court

 from becoming entangled in religious questions, and expedite the litigation. [Filing No. 44, at

 ECF p. 13.]

        Fitzgerald opposes Defendants' motion, arguing that she was not a minister and that

 Defendants' claimed reason for how she was treated is merely a pretext. [Filing No. 54, at ECF

 p. 1-2.] Fitzgerald contends that the applicability of the ministerial exception in this matter is

 "hotly contested, and unlikely to resolve upon summary judgment" and that even assuming

 Defendants were entitled to it, some of her claims would remain to proceed on the merits.

 [Filing No. 54, at ECF p. 2.] She claims that Defendants' entanglement concern is not relevant

 because she has not brought a religious discrimination claim, but rather alleges that comparable

 male and/or heterosexual employees were treated differently than her following substantially

 similar conduct. [Filing No. 54, at ECF p. 12.] Thus, Fitzgerald contends that her claims do not

 require the Court to resolve any religious questions. [Filing No. 54, at ECF p. 12.] Finally,

 Fitzgerald argues that bifurcation would require unnecessary time and expense and hinder

 resolution of this matter. [Filing No. 54, at ECF p. 2.]

        Defendants' bifurcation motion once again is strikingly similar to a motion to bifurcate

 filed in Starkey.1 In Starkey, this Court reviewed and distinguished the cases the defendants

 cited in support of their motion to bifurcate before noting that ultimately, it was "struck by what

 appear to be significant and material disputes in facts underlying Starkey's duties with the

 Archdiocese." Starkey, No. 1:19-cv-03153-RLY-TAB, 2019 WL 7019362, at *2. Thus, the

 Court concluded that the applicability of the ministerial exception was "very much up in the air"


 1
  The defendants in Starkey filed an objection to the Court's order denying the motion to
 bifurcate. Starkey, 1:19-cv-03153-RLY-TAB, Filing No. 42 (S.D Ind. Dec. 23, 2019). The
 Court has not yet ruled on that objection. The Court did, however, grant a motion to stay the
 order until the objection is ruled on. Id., Filing No. 52 (S.D. Ind. Jan. 16, 2020).
                                                   3
Case 1:19-cv-04291-RLY-TAB Document 57 Filed 06/17/20 Page 4 of 5 PageID #: 478




 at this early point in the case. Id. Moreover, the Court articulated that the question of whether

 Starkey's role could be considered ministerial is a question of fact, which is usually left for a

 jury. Id., 2019 WL 7019362, at *3. In the end, the Court concluded litigation would proceed

 most expeditiously by moving forward with full discovery and denied the defendants' motion to

 bifurcate. Id., 2019 WL 7019362 at *4.

        For nearly identical reasons, the Court reaches the same conclusion with Defendants'

 motion today. As noted in Starkey, whether Fitzgerald's role can be considered ministerial is a

 fact-intensive question usually left for a jury. See Grussgott v. Milwaukee Jewish Day School,

 Inc., 882 F.3d 655, 657 (7th Cir. 2018) ("[W]hether Grussgott's role as a Hebrew teacher can

 properly be considered ministerial is subject to a fact-intensive analysis. And usually such

 questions are left for a jury."), cert denied, 139 S. Ct. 456 (2018). Defendants and Fitzgerald

 paint Fitzgerald's job duties in two different lights, making it difficult to conclude at this stage

 whether the ministerial exception may apply. Ultimately, whether to grant or deny a motion to

 bifurcate is within the Court's discretion. See, e.g., Eli Lilly and Co. v. Valeant Pharmaceuticals

 Intern., No. 1:08-cv-1720-SEB-TAB, 2009 WL 4745664, at *2 (S.D. Ind. Dec. 4, 2009)

 ("Bifurcation of discovery may be appropriate when separating issues will avoid unnecessary

 time and expense and further the interest of expedition. The decision to bifurcate discovery is a

 matter committed to the discretion of the trial court as it has the inherent power to control its

 docket." (Internal citations, quotation marks, and ellipses omitted)); Reid v. Unilever U.S., Inc.,

 964 F. Supp. 2d 893, 932 (N.D. Ill. 2013) ("District courts have broad discretion in discovery

 matters. This discretion extends to a district court's decision to bifurcate discovery." (Internal

 citations, quotation marks, and brackets omitted)). This Court once again concludes, as it did in




                                                    4
Case 1:19-cv-04291-RLY-TAB Document 57 Filed 06/17/20 Page 5 of 5 PageID #: 479




 Starkey, that this litigation will proceed most expeditiously by moving forward with full

 discovery. Accordingly, Defendants' motion to bifurcate is denied.

 IV.    Conclusion

        While once again a close question, the Court exercises its discretion by denying

 Defendants' motion to bifurcate discovery. [Filing No. 43.] Defendants shall respond to

 Fitzgerald's outstanding discovery requests within 14 days of this order.

          Date: 6/17/2020


                                _______________________________
                                 Tim A. Baker
                                 United States Magistrate Judge
                                 Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email




                                                  5
